Citation Nr: 1715754	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-37 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of removal of a ganglion cyst, left wrist, manifested as painful limited motion.

2.  Entitlement to a separate rating for residuals of removal of a ganglion cyst, left wrist, manifested as neurological impairment.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was previously before the Board in April 2014 and remanded for additional development.

The Veteran filed a claim for service connection for migraine headaches in a January 2015 statement, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of service connection for a psychiatric disorder, to include as secondary to a service-connected disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran is receiving the maximum schedular rating available for limitation of motion of the wrist; ankylosis of the wrist is not shown or claimed.

2.  Throughout the appeal period, residuals of removal of a ganglion cyst, left wrist, is productive of moderate incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for the residuals of removal of a ganglion cyst, left wrist, manifested as painful limited motion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2016).

2.  The criteria for a separate 30 percent rating for moderate incomplete paralysis of the median nerve associated with residuals of removal of a ganglion cyst, left wrist, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.124a, Diagnostic Code (DC) 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service connected residuals of removal of a ganglion cyst, left wrist is currently rated 10 percent disabling under DC 7805-5215.  The Board finds a separate 30 percent rating for moderate incomplete paralysis of the median nerve associated with residuals of removal of a ganglion cyst of the left wrist is warranted.

Initially, it should be noted that a ganglion cyst is not a listed disability under the Rating Schedule, 38 C.F.R., Part 4.  In this case, the RO has rated the residuals of removal of a left wrist ganglion cyst, by analogy, under 38 C.F.R. § 4.118, DCs 7805-5215, the code for evaluating scars on the basis of limitation of function of the affected part.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  In an April 2014 decision, the Board granted a separate 10 percent rating for a painful scar on the left wrist associated with residuals of removal of the ganglion cyst under DC 7804.  Accordingly, the painful scar on the left wrist associated with residuals of removal of the ganglion cyst is not of issue in this decision and no further discussion regarding the scar is warranted. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the evaluation of a service-connected disability requires a review of a Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When dorsiflexion of a wrist is limited to less than 15 degrees or palmar flexion is limited to in line with the forearm, a (maximum) 10 percent rating is to be assigned. A higher rating requires ankylosis of the wrist.  38 C.F.R. § 4.71a, DCs 5214, 5215.  Under DC 5215, the Veteran is already in receipt of the highest available schedular rating (i.e. 10 percent) under this diagnostic code for the entire appeal period.  As there is no evidence of left wrist ankylosis, DC 5214 does not apply.  

As the Veteran experiences numbness in his hand and wrist, with the feeling of pins and needles in his fingertips when his left hand cramps up, the Board finds a separate rating for neurological impairment associated with residuals of removal of a ganglion cyst of the left wrist is warranted.  Under DC 8515, which pertains to paralysis of the median nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  38 C.F.R. § 4.124a, DC 8515.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 30 percent disability rating for the minor extremity and a 40 percent disability rating for the major upper extremity.  38 C.F.R. § 4.124a, DC 8515. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Throughout the appeal, the Veteran has reported cramps, pins and needles, and numbness in his left hand and that he was unable to hold anything.  The June 2015 VA examination shows mild parethesias and/or dysthesias and mild numbness of the left upper extremity; left hand grip strength of 2/5; and decreased sensation on the left forearm, hands, and fingers.  He is left hand is his dominant hand.  As the evidence shows motor and sensory loss in the left wrist, a rating of 30 percent for moderate incomplete paralysis of the median nerve associated with residuals of removal of a ganglion cyst of the left wrist is warranted throughout the appeal.


ORDER

A rating in excess of 10 percent for limitation of motion of the left wrist is denied.

A disability rating of 30 percent for moderate incomplete paralysis of the median nerve associated with residuals of removal of a ganglion cyst of the left wrist is granted subject to the applicable law and regulations governing the payment of monetary benefits.


REMAND

VA treatment records show a diagnosis of anxiety disorder NOS, a positive depression screen, and a positive PTSD screen during the appeal period.  The Veteran reports that his distress is primarily related to his concerns over asbestos exposure while in the military.  The Veteran is not service-connected for a disability due to in-service asbestos exposure.  However, in a December 2004 Statement of the Case, the RO determined exposure to asbestos was conceded as highly probable because the Veteran worked as an electrician while on active duty.  At the December 2013 Board Hearing, the Veteran testified that his psychiatric disability was secondary to his service-connected left wrist disability.  The Board finds a VA examination is warranted to determine whether the Veteran has a psychiatric disorder related to service or a service-connected disability.

The Veteran contends that he was forced to retire from his position as a maintenance mechanic because he was not able to perform the duties of his job as he could not lift, carry, or hold items because of his left wrist condition.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain more information regarding the Veteran's work history and education.  As the Veteran's psychiatric disability claim is being remanded, his TDIU, which is inextricably intertwined, must likewise be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding medical records and associate them with the claims file.  Any negative response should be in writing and associated with the claims file. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric symptoms, and the impact of his service-connected left wrist disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating with the file any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to address his claim for service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  The claims file should be made available and reviewed by the examiner.  The examiner is requested to opine as to the following:

a. whether it is as least as likely as not that any currently diagnosed psychiatric disorder was incurred in, aggravated by, or otherwise the result of active service

In responding to this opinion the examiner must opine whether it is at least as likely as not that the Veteran has a psychiatric disability that was caused by his acknowledged in-service asbestos exposure and to his fear of disability due to that exposure, such as anxiety.

The examiner must also acknowledge and discuss the Veteran's report of a fear of asbestos-related illness due to his father's death due to asbestos-related illness as well as a friend's death due to asbestos-related illness.

b. whether it is at least as likely as not that any currently diagnosed psychiatric disorder was caused or aggravated (chronically worsened) by the Veteran's service-connected left wrist conditions.

A thorough rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion without resorting to speculation, that should be explained. 

5.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


